DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2021 has been entered.
Claims 11, 13-14, 17-18 and 21 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11, 13-14, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gschliesser (WO 2009/062325 A1) in view of Pinto (US 5,221,053 A).
	Regarding claim 11, Gschliesser discloses a take-off arm (removal arm 5; fig. 4; para. 0032) for a bale opener (bale opener 1; figs. 1, 4; para. 0030) for taking off fiber flocks from fiber bales (bale 4; figs. 1, 4; paras. 0030, 0032), the take-off arm configured to be controllably raised 
a housing (removal arm 5 forming a housing for containing at least one discharge roller 6; see figs. 1, 3-4; paras. 0020, 0030-0031); 
a take-off unit (at least one discharge roller 6; figs. 1, 3-4; paras. 0031-0032) having an axial length (inherent feature), the take-off unit comprising a detaching roller (discharge rollers 6; fig. 4; paras. 0030-0031); and 
load cells (piezo elements, strain gauges or springs which are load cell elements; fig. 4; paras 0020) positioned such that a contact force of the detaching roller on the fiber bales is continuously measured by the load cells (the contact pressure of the removal roller against the surface of the fiber bale is continuously measured by the load cells in a continuous bale removal process; fig. 4; para. 0020) and;
wherein a height of the take-off arm on the bale opener is controlled based on the measured contact force (the height of the removal arm 5 is controlled by controller 19 corresponding to the measured contact pressure; fig. 4; paras. 0020, 0031-0032, 0036).
Gschliesser does not explicitly disclose wherein the detaching roller having take-off teeth, the take-off arm comprising a pressing element connected to the housing via only load cells such that a contact force of the pressing element on the fiber bales is continuously measured by the load cells, wherein the pressing element comprises a grid configured with hold-down plates, wherein the grid is situated below the detaching roller, and the take-off teeth of the detaching roller engage with the fiber flocks through the grid.  However, Pinto teaches a conventional take-off arm for a bale opener (arm 13 for a bale opener; fig. 1; col. 2, ll. 57-65), wherein the take-off arm comprising a housing (figs. 2-3; col. 3, ll. 16-21) and a take-off unit comprising a detaching roller having take-off teeth (milling rollers 3, 4 comprising tooth discs; figs. 2-3; col. 3, ll. 16-21), wherein the take-off arm comprises a pressing element (grate 17 together with air-guide sheets 26 exerting pressure on bale surface 20; figs. 2-3; col. 3, ll. 18-23; col. 4, ll. 1-5, 16-21) connected to the housing (figs. 2-3; col. 3, ll. 16-21), the pressing element comprising a grid (grate 17; fig. 1; col. 2, ll. 57-65) configured with hold-down plates (two air-guide sheets 26 on the left and right sides which are capable of hold down fibers on the bale surface; figs. 2-3; col. 4, ll. 1-5, 16-21), wherein the grid is situated below the detaching roller (figs. 2-3; col. 3, ll. 16-21), and the take-off teeth of the detaching roller engage with the fiber flocks through the grid (figs. 2-3; col. 3, ll. 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the take-off arm as disclosed by Gschliesser, with wherein the detaching roller having take-off teeth, the pressing element comprises a grid configured with hold-down plates, wherein the grid is situated below the detaching roller, and the take-off teeth of the detaching roller engage with the fiber flocks through the grid, as taught by Pinto, in order to safely accommodate a plurality of toothed discs which are able to work simultaneously and efficiently to open the fiber bale.
Further, as the detaching roller has a rotating teeth surface during a bale opening process, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that, the load cells should be positioned between the housing and bale at a suitable support structure against the fiber bale surface in order to provide real-time monitoring, and the load cells must be the only connecting structures between the housing and the support structure when measuring the contact pressure against the fiber bale surface in order to obtain an accurate measurement.  As addressed above, by combining Gschliesser and Pinto, the take-off arm of Gschliesser will have a pressing element connected to the housing and the pressing element comprising a grid situated below the detaching roller against the fiber bale surface, and one having ordinary skill in the art would recognize that the pressing element would be a suitable support structure to accommodate the load cells.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have positioned the load cells as the only connection structures between the pressing element and the housing, in order to provide measurements of the contact force of the detaching roller against the fiber bale surface, eliminate any error to accurately and continuously measure the contact pressure against the fiber bale surface during a bale opening process.
Regarding claim 13, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 11, but Gschliesser does not disclose wherein the grid has a length that corresponds at least to an axial length of the detaching roller.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the length of the grid, to match the axial length of the detaching roller, in order to be able to utilize all the take-off teeth of the detaching roller to strip fiber flocks from the bale, thereby maximize the bale opening efficiency.  In addition, a change in size is an obvious variation of engineering design and is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  Mere changes of dimensions/proportions are not considered to be patentably distinct limitations.
Regarding claim 14, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 13, but Gschliesser does not disclose wherein the hold-down plates are provided on both sides of the grid over the entire length of the grid.  However, Pinto teaches wherein the hold-down plates are provided on both sides of the grid over the entire length of the grid (two air-guide sheets 26 on the left and right sides; figs. 2-3; col. 4, ll. 1-5, 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the take-off arm as disclosed by Gschliesser, with wherein the hold-down plates are provided on both sides of the grid over the entire length of the grid, as taught by Pinto, in order to hold down a sufficient area of the bale surface thereby enhancing the opening efficiency.
	Regarding claim 17, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 11, but Gschliesser does not disclose the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the pressing element.  However, Pinto teaches a take-off arm for a bale opener (arm 13 for a bale opener; fig. 1; col. 2, ll. 57-65) comprising magnets (magnetic separators 34; figs. 2-3; col. 4, ll. 34-42) for separating metallic impurities from fiber bales mounted on a pressing element (air-guide sheet 26 exerting pressure on bale surface 20; figs. 2-3; col. 4, ll. 1-5, 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the take-off arm as disclosed by Gschliesser, with the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the pressing element, as taught by Pinto, in order to magnetically collect metallic particles before they enter the take-off arm, thereby preventing potential damage to the detaching roller (Pinto; col. 4, ll. 40-43).
Regarding claim 18, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 11, and Gschliesser further discloses a bale opener (bale opener 1; figs. 1, 4; para. 0030) comprising the take-off arm (removal arm 5; fig. 4; para. 0032).
Regarding claim 21, Gschliesser and Pinto, in combination, disclose the take-off arm according to claim 11, but Gschliesser does not disclose the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the hold-down plates.  However, Pinto teaches a take-off arm for a bale opener (arm 13 for a bale opener; fig. 1; col. 2, ll. 57-65) comprising magnets (magnetic separators 34; figs. 2-3; col. 4, ll. 34-42) for separating metallic impurities from fiber bales mounted on hold-down plates (two air-guide sheets 26 on the left and right sides; figs. 2-3; col. 4, ll. 1-5, 16-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the take-off arm as disclosed by Gschliesser, with the take-off arm further comprising magnets for separating metallic impurities from the fiber bales mounted on the hold-down plates, as taught by Pinto, in order to magnetically collect metallic particles before they enter the take-off arm, thereby preventing potential damage to the detaching roller (Pinto; col. 4, ll. 40-43).
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 05/24/2021 have been fully considered and are addressed below.
Applicant Remarks: Applicant asserts that Gschliesser does not teach the person skilled in the art to measure the contact force of the pressing element on the fiber bales by the load cells instead of measuring the total weight of the opening arm for an accurate measurement.
Examiner's response: Examiner respectfully disagrees. Fig. 4 is a schematic representation Gschliesser's a bale removal device which depicts the relative positions of various components of the device. Gschliesser discloses in para. 0020 that a measure of the bale removal rate is the contact pressure of the removal roller against the surface of the fiber bale and the contact pressure can be measured electronically with piezo elements, strain gauges or springs, which are load cell elements. One of ordinary skill in the art would recognize that load cells should be the only connecting structures between the pressing elements and the surface of the fiber bale in order to obtain an accurate measurement.  Therefore, Gschliesser does teach a direct measurement of the contact pressure on the bales.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732